Per Curiam.

Giving proper relative weight to the conflicting evidence, we think that the land award on each of the four damage parcels involved is inadequate and should in each instance be increased to the sum of $8,750. (Matter of City of New York [Amsterdam Houses], 266 App. Div. 828, affd. 292 N. Y. 698.) The final decree so far as appealed from should accordingly be modified by allowing an award on Damage Parcel No. 8 of $14,750 (improvements $6,000); on Damage Parcel No. 20 of $14,750 (improvements $6,000); on Damage Parcel No. 22 of $14,750 (improvements $6,000); and on Damage Parcel No. 37 of $15,250 (improvements $6,500) and as so modified affirmed, with costs to the appellant.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Decree, so far as appealed from, unanimously modified as indicated in opinion, and as so modified affirmed, with costs to the appellant. Settle order on notice.